DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the IDS filed 04/19/2022 and printer rush filed 04/21/2022.

Allowable Subject Matter

Claims 1-20 are allowed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.

Griffin et al. (2012/0046862) discloses a method comprising: in an online messaging system comprising a messaging client and an associated backend service, the online messaging system providing a co-location connection service accessible from a client device via the messaging client: detecting a co-location event indicating that a first client device executing  the messaging client and a second client device executing the messaging client are located within a physical range.

However, the prior art of record fails to teach or suggest detecting a co-location event indicating that a first client device executing  the messaging client and a second client device executing the messaging client are located within a predetermined physical range; in response to the detecting of the co-location event, generating a co-location user interface, the co-location user interface including an indication of co-location of the first client device and the second client device; and causing presentation of the co-location user interface to the first client device and to the second client device as set forth in independent Claim 1.  The cited prior art does not teach or suggest detecting a co-location event indicating that a first client device executing  the messaging client and a second client device executing the messaging client are located within a predetermined physical range.  The cited art does not teach or suggest in response to the detecting of the co-location event, generating a co-location user interface, the co-location user interface including an indication of co-location of the first client device and the second client device.  The cited art does not teach or suggest causing presentation of the co-location user interface to the first client device and to the second client device.  Thus, these are some of the reasons why the claims are allowable. 

Similar limitations are present with independent claims 11 and 20 . Therefore, Claims 1, 11, and 20 are allowed because of the combination of other limitations and the limitations listed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANDREW WOO/ Examiner, Art Unit 2441   

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                            04/27/2022